Sullivan, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation:
It is hereby stipulated, by and between counsel for the plaintiff herein and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise- described in and covered- by the above reap-praisements consists of laboratory glassware exported from Germany during the period from July 1934 to November 1936; that upon entry the importer voluntarily added to the net invoice prices to make the claimed entered values equal to the foreign market values; and that in addition thereto the importer, on each entry, added under duress an amount equal to a 20 per centum discount shown on the invoice;
It is further stipulated and agreed that so far as the dutiable status of the last mentioned 20 per centum discount is concerned, the issue in the above cases is the same as the issue involved in Fisher Scientific Co. v. United States, Reappraisements # 109969-A, etc., Suit No. 4162, decided by the United States Court of Customs and Patent Appeals adversely to the Government’s contentions (CAD 27) and that the record in the said suit No. 4162 may be incorporated herein;
It is further stipulated and agreed that, under authority of the incorporated case, the foreign value, or the prices at which the articles here involved were freely offered for sale to all purchasers in the usual wholesale quantities in the ordinary course of trade in the principal markets of Germany during the export period involved were the entered values less the amounts equal to the 20 per centum discount which were added under duress to the claimed entered value; and that the export value is no higher;
It is further stipulated and agreed that the terms of this stipulation are limited to the invoices covered by shipments from Wilhelm Juffa & Co. and Gustav Deekert, and that the above listed reappraisement appeals are abandoned as to merchandise purchased from all others.
Oh the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such value was as follows:
As to all merchandise covered by shipments from Wilhelm Juffa & Co. and Gustav Deckert, the entered values less the amounts equal *526to the 20 per centum discount which were added under duress to the claimed entered values.
As to all other merchandise involved, the appeals having been formally abandoned, I find the proper dutiable values to be the values foiind by the appraiser. Judgment will be rendered accordingly.